DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Halpern, et al. application filed with the Office on 26 June 2019.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority to a US Provisional Patent Application, 62/689,956, which was filed on 26 June 2018.  Therefore, the instant claims have an effective filing date of 26 June 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 6 March 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Interpretation
The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when [a]n electrochemical sensor”.  A preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure (MPEP §2111.02 II 4th ¶).  In the present case, the limitations of instant claim 1 are structurally complete without the preamble. Therefore, the preamble, “[a]n electrochemical sensor”, is not regarded as limiting to instant claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 4 recites the limitation "the electrode".  There is insufficient antecedent basis for this limitation in the claim.  Each claim is drawn dependent to instant claim 1, which does not recite an electrode.  The Examiner suggests 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 16 depends upon claim 15, which depends upon claim 14, which depends upon claim 13.  The limitation recited in instant claim 16 is completely recited in instant claim 13.  Therefore, claim 16 does not further limit the claims from which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by K. Patel, et al. (“Enzyme-Responsive Snap-Top Covered Silica Nanocontainers”, Journal of the American Chemical Society, 130(8): p. 2382-2383, Feb 2008; hereinafter, “Patel”).

Regarding claim 1, Patel discloses encapsulated payloads which release in response to either external or cellular stimuli (1st ¶, p. 2382).  Patel teaches a mesoporous silica nanoparticles (Scheme 1; 1st ¶, p. 2382; which read upon the claimed, “a surface. . .”), wherein the mesoporous silica is first treated with aminopropyltriethoxysilane to achieve an amine-modified surface and the amine-functionalized material is then alkylated with a tri(ethylene glycol) monoazide monotosylate unit to give an azide-terminated surface (3rd ¶, p. 2382; which reads on “. . . modified with a covalently attached monolayer”).  Patel teaches α-cyclodextrin (α-CD) is threaded onto the tri(ethylene glycol) (3rd ¶, p. 2382; Scheme 1; which reads upon the claimed, “monolayer configured to non-covalently attached to cyclodextrin”).  Also, Patel teaches the α-CD is released upon reaction with an active enzyme with an ester-linked adamantyl stopper (4th release cyclodextrin based on contact with a binding analyte”, wherein the active enzyme corresponds to the “binding analyte”).

Regarding claim 5, Patel teaches the monolayer is capped with an ester-linked adamantyl stopper (4th ¶, p. 2382).

Regarding claim 7, Patel teaches that after reaction with porcine liver esterase enzyme, the end of the monolayer chain is a carboxylic acid functionality (5th ¶, p. 2382-2383; Scheme 2).

Regarding claim 8, Patel teaches the monolayer is formed from a tri(ethylene glycol) chain (3rd ¶, p. 2382; Scheme 1).

Regarding claim 9, Patel teaches the α-CD tori is threaded onto the tri(ethylene glycol) (3rd ¶, p. 2382; Scheme 1).

Allowable Subject Matter
Claims 10-15 and 17-20 are allowed.

Claims 2-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

The following is a statement of reasons for the indication of allowable subject matter:  The cited Patel reference is considered the closest prior art to the instant claims.  Patel does not teach an electrode, as required in each of claims 2-4.  Additionally, Patel does not teach adamantine attach to cyclodextrin, as required by instant claim 6.  Further, Patel does not teach or suggest an electrochemical sensor, which is a recited limitation in each of independent claims 10 and 20.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf

https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
19 November 2021